DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2013-09-17 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102 as being anticipated by Biddle (U.S. Publication 20140034376).
Regarding claims 17, 18, Biddle discloses a printed circuit board (PCB) (as shown in fig. 13 (indent 1)), the PCB comprising: 
a stack of signal layers (as shown in fig. 13 (indent 2-3)) comprising: 
a first signal layer (as shown in fig. 13 (indent 2)) comprising a first functional region (as shown in fig. 22 (where 10 is the pcb with functional components and the transmission lines 11, 12 are included on an interior surface of the PCB 10, and only the contact pads 51 at the edge of the PCB 10 are on the surface of the PCB [0062])) and a first PCB signal layer testing region (as shown in fig. 13 (indent 2)), the first PCB signal layer testing region comprising a first differential pair (as shown in fig. 13 (indent 4-5)); 
a second signal layer (as shown in fig. 13 (indent 3)) comprising a second functional region (as shown in fig. 22 (where 10 is the pcb with functional components and the transmission lines 11, 12 are included on an interior surface of the PCB 10, and only the contact pads 51 at the edge of the PCB 10 are on the surface of the PCB [0062])) and a second PCB signal layer testing region (as shown in fig. 13 (indent 3)), the second PCB signal layer testing region comprising a second differential pair (as shown in fig. 13 (indent 6-7)), wherein the first differential pair and the second differential pair are similar in shape and length and wherein at least a portion of the first differential pair directly overlies a portion of the second differential pair (as shown in fig. 13 (indents 4-5 and 6-7)).

    PNG
    media_image1.png
    621
    863
    media_image1.png
    Greyscale

Regarding claim 19, Biddle further discloses wherein the first differential pair has a corresponding first set of electrical contacts on the first signal layer, wherein the second differential pair has a corresponding second set of electrical contacts on the first signal layer, the second set of electrical contacts being offset from the first set of electrical contacts (as shown in fig. 11 (indent 1-4) and explained in [0061]).

    PNG
    media_image2.png
    458
    598
    media_image2.png
    Greyscale

Allowable Subject Matter
4.	Claims 1-16 are allowed
Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A printed circuit board (PCB) comprising:  2a signal layer, the signal layer comprising a functional region 3and a PCB signal layer testing region, the PCB signal layer testing 4region comprising:  5a first differential pair having a first length formed on 6the signal layer;  7a second differential pair having a second length, 8different than the first length, formed on the signal layer; and  9a third 
Claims 2-12 and 14-16 are in condition for allowance.
6.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 20, wherein the first signal layer and the second signal layer each comprise at least three differential pairs of a same size and geometry, the at least three differential pairs of the first signal layer being offset from the at least three differential pairs of the second signal layer.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stringer (U.S. Patent 5521513) discloses Manufacturing defect analyzer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/             Examiner, Art Unit 2858                                                                                                                                                                                           
/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858